Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Edward Howard appeals the district court’s order denying his motion to *56reconsider its denial of a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012) and Amendment 782 of the Sentencing Guidelines. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s refusal to reconsider. See United States v. Goodwyn, 596 F.3d 233, 234-36 (4th Cir. 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED